DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 26, 2022.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 6-9, 18-19 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0161582 A1).
In regard to claim 1, Choi et al. teach an electronic device 10, comprising:  a substrate 100, having a recess R1 with a side portion; an inorganic layer 710, disposed on the substrate 100; and an organic layer 720, disposed on the inorganic layer 710, wherein the organic layer 720 and the inorganic layer 710 have an interface, the interface comprises a first part corresponding to the side portion of the recess R1, and the first part comprises a curved profile, and wherein the curved profile of the first part is located outside the recess R1 (Figure 13, pages 8-10, paragraphs [0127]-[0154]). 
In regard to claim 6, Choi et al. teach a buffer layer 201 disposed between the substrate 100 and the inorganic layer 710, wherein the buffer layer 201 partially overlaps the recess R1 in a normal direction of the substrate (Figure 13, pages 8-10, paragraphs [0127]-[0154]). 
In regard to claim 7, Choi et al. teach the buffer layer 201 comprises a (See page 5, paragraph [0097]) plurality of sub-layers (Figure 13, pages 8-10, paragraphs [0127]-[0154]). 
In regard to claim 8, Choi et al. teach the inorganic layer 330/710 comprises:  a first inorganic layer 330; and a second inorganic layer 710, wherein the first inorganic layer 330 is located between the substrate 100 and the second inorganic layer 710 (Figure 13, pages 8-10, paragraphs [0127]-[0154]). 

In regard to claim 18, Choi et al. teach the recess R1 being a groove G (Figure 13, pages 8-10, paragraphs [0127]-[0154]).
In regard to claim 19, Choi et al. teach the recess R1 being a blind hole (Figure 13, pages 8-10, paragraphs [0127]-[0154]).
In regard to claim 23, Choi et al. teach an electronic device 10, comprising:  a substrate 100, having a recess R1 with a side portion; an inorganic layer 710, disposed on the substrate 100; a buffer layer 201 disposed between the substrate 100 and the inorganic layer 710; and an organic layer 720, disposed on the inorganic layer 710, wherein the organic layer 720 and the inorganic layer 710 have an interface, the interface comprises a first part corresponding to the side portion of the recess R1, and the first part comprises a curved profile, and wherein the buffer layer 201 partially overlaps the recess  R1 in a normal direction of the substrate and comprises a (See page 5, paragraph [0097]) plurality of sub-layers (Figure 13, pages 8-10, paragraphs [0127]-[0154]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0161582 A1) as applied to claims 1, 6-9, 18-19 and 23 above, and further in view of Moon et al. (US 2021/0217992 A1).
Choi et al. teach all mentioned in the rejection above.
However, Choi et al. fail to teach a thickness of the first inorganic layer being greater than a thickness of the second inorganic layer.
In regard to claim 17, Moon et al. teach (See paragraph [0198]) a thickness of the first inorganic layer 330 being greater than a thickness of the second inorganic layer 710 (Figures 12-13, pages 9-11, paragraphs [0184]-[0201]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device structure as taught by Choi et al. with the electronic device having a thickness of the first inorganic layer being greater than a thickness of the second inorganic layer as taught by Moon et al. to provide excellent step coverage (page 10, paragraph [0190]). 
In regard to claim 20, Moon et al. teach the first part being S-shaped (Figures 12-13, pages 9-11, paragraphs [0184]-[0201]).
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 is objected to as being dependent upon objected claim 4.  Claims 11-16 are objected to as being dependent upon objected claim 10.

Claims 21-22 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-9, 17-20 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. (US 2020/0064968 A1)		Kim et al. (US 2020/0212353 A1)
Lee et al. (US 2019/0355930 A1)		Lee et al. (US 2021/0151715 A1)
Liu et al. (US 2022/0037442 A1)		Lu et al. (US 2021/0408458 A1)
Park et al. (US 2020/0321561 A1)	Seo et al. (US 2019/0334120 A1)
Zheng et al. (US 2021/0343986 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



IMS
March 7, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822